Exhibit 10.1

EXECUTION COPY

AMENDMENT NO. 4

TO

RECEIVABLES PURCHASE AGREEMENT

THIS AMENDMENT NO. 4 TO RECEIVABLES PURCHASE AGREEMENT dated as of March 20,
2006 (this “Amendment”) is entered into among AVISTA RECEIVABLES CORP. (the
“Seller”), AVISTA CORPORATION (the “Servicer”), RANGER FUNDING COMPANY LLC
(formerly known as Receivables Capital Company LLC) (the “Conduit Purchaser”)
and BANK OF AMERICA, N.A., as “Committed Purchaser” (in such capacity, the
“Committed Purchaser”) and as “Administrator” (in such capacity, the
“Administrator”) under the Receivables Purchase Agreement defined below.
Capitalized terms used herein but not defined herein shall have the meanings
provided in such Receivables Purchase Agreement.

W I T N E S S E T H

WHEREAS, the Seller, the Servicer, the Conduit Purchaser, the Committed
Purchaser and the Administrator are parties to that certain Receivables Purchase
Agreement dated as of May 29, 2002 (as amended, restated, supplemented or
otherwise modified from time to time, the “Receivables Purchase Agreement”);

WHEREAS, the Seller, the Servicer, the Conduit Purchaser, the Committed
Purchaser and the Administrator have agreed to amend the Receivables Purchase
Agreement on the terms and conditions hereafter set forth;

NOW, THEREFORE, in consideration of the premises set forth above, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Seller, the Servicer, the Conduit Purchaser, the Committed
Purchaser and the Administrator hereby agree as follows:

SECTION 1. Amendment. Subject to the fulfillment of the condition precedent set
forth in Section 2 below, the definition of “Termination Date” set forth in
Appendix A to the Receivables Purchase Agreement is amended to delete the
reference to “March 21, 2006” in clause (c) thereof and substitute “March 20,
2007” therefor.

SECTION 2. Condition Precedent. The effectiveness of this Amendment is subject
to the satisfaction of the condition precedent that the Administrator shall have
received (which receipt may be by facsimile transmission) counterparts of this
Amendment, executed by the Seller, the Servicer, the Conduit Purchaser, the
Committed Purchaser and the Administrator.

SECTION 3. Representations and Warranties. Each of the Seller and the Servicer
hereby represents and warrants that (i) this Amendment constitutes its legal,
valid and binding obligation, enforceable against such party in accordance with
its terms, (ii) before and after giving effect to this Amendment, the
representations and warranties of each such party, respectively, set forth in
Article 6 of the Receivables Purchase Agreement are true and correct in all
material respects with the same effect as if made on the date hereof, except to
the extent such



--------------------------------------------------------------------------------

representations and warranties expressly relate to an earlier date. The Seller
further represents and warrants that before and after giving effect to this
Amendment, no event has occurred and is continuing that constitutes a
Liquidation Event or an Unmatured Liquidation Event.

SECTION 4. Reference to and Effect on the Receivables Purchase Agreement.

4.1 Upon the effectiveness of this Amendment, (i) each reference in the
Receivables Purchase Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import shall mean and be a reference to the
Receivables Purchase Agreement, as amended hereby, and (ii) each reference to
the Receivables Purchase Agreement in any other Transaction Document or any
other document, instrument or agreement executed and/or delivered in connection
therewith, shall mean and be a reference to the Receivables Purchase Agreement
as amended hereby.

4.2 Except as specifically amended above, the terms and conditions of the
Receivables Purchase Agreement, of all other Transaction Documents and any other
documents, instruments and agreements executed and/or delivered in connection
therewith, shall remain in full force and effect and are hereby ratified and
confirmed.

4.3 The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrator, the
Conduit Purchaser or the Committed Purchaser under the Receivables Purchase
Agreement or any other Transaction Document or any other document, instrument or
agreement executed in connection therewith, nor constitute a waiver of any
provision contained therein, in each case except as specifically set forth
herein.

SECTION 5. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument.

SECTION 6. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

SECTION 7. Section Titles. The section titles contained in this Amendment are
and shall be without substance, meaning or content of any kind whatsoever and
are not a part of the agreement between the parties hereto.

[THE REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

AVISTA RECEIVABLES CORP.,

as Seller

By:

 

/s/ Diane C. Thoren

 

Name: Diane C. Thoren

 

Title:   Vice President

AVISTA CORPORATION,

as Servicer

By:

 

/s/ Diane C. Thoren

 

Name: Diane C. Thoren

 

Title:   Assistant Treasurer

Signature Page to

Amendment No. 4 to Receivables Purchase Agreement



--------------------------------------------------------------------------------

RANGER FUNDING COMPANY LLC (formerly known as Receivables Capital Company LLC),

as Conduit Purchaser

By:

 

/s/ Doris J. Hearn

 

Name: Doris J. Hearn

 

Title:   Vice President

Signature Page to

Amendment No. 4 to Receivables Purchase Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Committed Purchaser and as Administrator

By:

 

/s/ Jeffrey K. Fricano

 

Name: Jeffrey K. Fricano

 

Title:   Vice President

Signature Page to

Amendment No. 4 to Receivables Purchase Agreement